Name: Commission Regulation (EC) No 1382/2000 of 28 June 2000 determining the allocation of export licences for certain milk products to be exported to the Dominican Republic under the quota referred to in Article 20a of Regulation (EC) No 174/1999
 Type: Regulation
 Subject Matter: America;  trade policy;  processed agricultural produce;  tariff policy
 Date Published: nan

 Avis juridique important|32000R1382Commission Regulation (EC) No 1382/2000 of 28 June 2000 determining the allocation of export licences for certain milk products to be exported to the Dominican Republic under the quota referred to in Article 20a of Regulation (EC) No 174/1999 Official Journal L 156 , 29/06/2000 P. 0038 - 0038Commission Regulation (EC) No 1382/2000of 28 June 2000determining the allocation of export licences for certain milk products to be exported to the Dominican Republic under the quota referred to in Article 20a of Regulation (EC) No 174/1999THE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the market in milk and milk products(1), as amended by Regulation (EC) No 1040/2000(2),Having regard to Commission Regulation (EC) No 174/1999 of 26 January 1999 laying down detailed rules for the application of Council Regulation (EEC) No 804/68 as regards export licences and export refunds in the case of milk and milk products(3), as last amended by Regulation (EC) No 1596/1999(4), and in particular Article 20a(11) thereof,Whereas:(1) Commission Regulation (EC) No 1158/2000(5) opens the procedure for allocating export licences for certain milk products to be exported to the Dominican Republic from 1 July 2000 under a quota opened for that country.(2) Applications submitted for the products referred to in Article 20a of Regulation (EC) No 174/1999 cover quantities greater than those available. As a result, allocation coefficients should be set for the quantities applied for,HAS ADOPTED THIS REGULATION:Article 1The quantities covered by export licence applications for the products referred to in Article 20a(3) of Regulation (EC) No 174/1999 submitted for the period 1 July 2000 to 30 June 2001 shall be multiplied by the following allocation coefficients:- 0,626595 for applications submitted for the part of the quota referred to in Article 20a(4)(a) of Regulation (EC) No 174/1999,- 0,636997 for applications submitted for the part of the quota referred to in Article 20a(4)(b) of Regulation (EC) No 174/1999.Article 2This Regulation shall enter into force on 1 July 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 28 June 2000.For the CommissionFranz FischlerMember of the Commission(1) OJ L 160, 26.6.1999, p. 48.(2) OJ L 118, 19.5.2000, p. 1.(3) OJ L 20, 27.1.1999, p. 8.(4) OJ L 188, 21.7.1999, p. 39.(5) OJ L 130, 31.5.2000, p. 28.